Citation Nr: 0800612	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  01-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than November 
21, 1988 for the grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than December 
30, 1992 for the grant of service connection for post-
traumatic stress disorder (PTSD).

3.  Whether there was clear and unmistakable error (CUE) in 
the July 1970 rating decision's denial of service connection 
for a mild anxiety state.

4.  Entitlement to a compensable rating for hearing loss.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from January 1968 to May 1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
the regional office (RO) denied entitlement to an effective 
date earlier than December 30, 1992 for the grant of service 
connection for PTSD in a November 2002 rating decision, and 
that following the veteran's filing of a notice of 
disagreement in December 2002, the RO issued a statement of 
the case in June 2003.  A review of the claims file shows 
that the RO issued the statement of the case after the 
veteran filed a written statement, dated in March 2003, which 
the Board construes as a timely filed substantive appeal.  
Essentially, the veteran filed a timely substantive appeal, 
prior to receiving the statement of the case.

The express writing of 38 U.S.C.A. § 7105(a) (West 2002) 
states that "appellate review will be initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case (SOC) is furnished..."  However, the 
United States Court of Appeals for Veterans Claims (Court), 
in Archbold v. Brown, 9 Vet. App. 124, 132 (1996), found that 
the issuance of an SOC is not an absolute requirement for 
acceptance of a substantive appeal.  Where a written 
statement specifically identifies the issues appealed and 
contains specific arguments as to the errors made by the 
Agency of Original Jurisdiction in denying the claim, the 
Court found that the statement meets the requirement for a 
timely filed substantive appeal, even if it is filed prior to 
the issuance of the SOC.

The Board further notes that the veteran's written statement 
of March 2003 essentially identified the issue of entitlement 
to an effective date earlier than December 30, 1992 for the 
grant of service connection for PTSD, and demonstrated the 
veteran's intent to move forward with the claim.  Given the 
foregoing, the Board concludes that all of the elements 
necessary for a perfected appeal on the issue of entitlement 
to an effective date earlier than December 30, 1992 for the 
grant of service connection for PTSD have been completed and 
this issue has been added as an issue over which the Board 
has current jurisdiction.  See Archbold v. Brown, 9 Vet. App. 
124 (1996).

In April 2004, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The issue of entitlement to a compensable rating for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for tinnitus was 
granted by a March 1989 rating decision, effective from 
November 21, 1988, the date of a Department of Veterans 
Affairs (VA) examination that was treated by the RO as an 
informal claim; there is no evidence of an earlier 
unadjudicated informal claim.  

2.  A November 1989 VA Form 9 is considered a notice of 
disagreement to the March 1989 RO decision which assigned an 
effective date of November 21, 1988 for the grant of service 
connection for tinnitus.  Therefore, the claim has remained 
opened.

3.  Entitlement to service connection for PTSD was granted by 
a June 1998 rating decision, effective from December 30, 
1992, the date of receipt of the claim by VA; there is no 
evidence of an earlier unadjudicated informal claim.  The 
veteran did not appeal the decision and therefore, the 
decision became final.

4.  The July 1970 rating action was supported by the evidence 
then of record, and it is not shown that either the facts or 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 21, 
1988, for a grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400 (2007).

2.  The criteria for an effective date prior to December 30, 
1992, for a grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400 (2007).

3.  The July 1970 rating decision's denial of service 
connection for mild anxiety state was not clearly and 
unmistakably erroneous and is final.  38 C.F.R. § 3.105(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
With respect to the veteran's claim based on CUE in a 
previous rating action, it has been held that such a claim 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Therefore, a remand 
for application of the VCAA is not required as to this claim.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) 
(VCAA not applicable to CUE claim).  

As for the veteran's claims for an earlier effective date for 
the grant of service connection, while the Board is unable to 
locate a specific letter that notifies the veteran of the 
elements necessary to substantiate these claims and the 
respective obligations of the VA and the veteran in obtaining 
that evidence, as explained more fully below, the Board finds 
that the record otherwise demonstrates compliance with both 
the duty to notify and assist.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The record reflects that the veteran's claim for an earlier 
effective date for the grant of service connection for 
tinnitus is predicated on the assertion that a March 1969 
service record report of tinnitus may somehow constitute an 
earlier informal claim, and he reiterated this contention in 
his September 2002 notice of disagreement and in his 
testimony before the Board in April 2004.  At the veteran's 
hearing before the Board, the veteran went on to acknowledge 
that he did not file an earlier claim for service connection 
for the disorder of tinnitus, and was not aware that he had 
the responsibility of making a claim until he filed the claim 
that provides the basis for his current rating.  With respect 
to the claim for service connection for PTSD, the veteran 
maintains that the effective date should be based on his 
original claim for an anxiety disorder and/or the fact that 
his PTSD began during service.

In short, the veteran is clearly aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
The veteran has articulated the association between the date 
of the filing of the claim and the date of the assigned 
effective date.  This shows that he had actual knowledge that 
he needed to provide evidence showing that he filed a claim 
prior to the assigned effective dates.  He, however, has, in 
essence, denied that he has filed claims earlier than the 
assigned effective date.  See Desbrow v. Principi, No. 02-352 
(U.S. Vet. App. May 4, 2004); Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (holding that failure to comply with 
VCAA constitutes nonprejudicial error "[w]here the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision").  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (any notice provided by VA must be read in the context 
of prior, relatively contemporaneous communications from the 
agency of original jurisdiction).  Based on the above, the 
Board concludes that the defect in failing to provide a 
notice letter in this context is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, to decide the appeal 
as to the earlier effective date claims would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.  38 U.S.C.A. § 5103(a) (West 
2002); Pelegrini v. Principi, 18 Vet. App. at 120-21; Huston 
v. Principi, 17 Vet. App. 195 (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

With respect to VA's duty to assist the veteran, the Board 
notes that the veteran has not alleged that there are any 
obtainable outstanding medical records or other documents 
with regard to this issue.  The Board consequently finds that 
VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Entitlement to an Effective Date Earlier than November 
21, 1988 for the Grant of Service Connection for Tinnitus and 
to an Effective Date Earlier than December 30, 1992 for the 
Grant of Service Connection for PTSD

The date of entitlement to an award of service connection is 
the day following separation from service or date entitlement 
arose, if the claim is received within one year after 
separation from service; otherwise, date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

The provisions of 38 C.F.R. § 3.155 (2007), provide that: (a) 
any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if an informal claim has not 
been filed, an application form will be forwarded to the 
claim for execution.  If received within one year from the 
date it was sent to the claimant, it (the formal claim) will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

In general, "date of receipt means the date on which a 
claim, information or evidence was received in [VA]."  
38 C.F.R. § 3.1(r) (2007).

A specific claim in a form prescribed by VA must be filed in 
order for benefits to be paid to an individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151 (2007).  A "claim" means a formal or 
informal communication in writing, requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

Entitlement to service connection for tinnitus was granted by 
a March 1989 rating decision, effective from November 21, 
1988, the date of a VA examination that was treated by the RO 
as an informal claim; there is no evidence of an earlier 
unadjudicated informal claim.  This claim remained opened as 
the Board finds that a November 1989 VA Form 9 can be 
construed as a notice of disagreement with the assigned 
effective date for the grant of service connection for 
tinnitus.

Entitlement to service connection for PTSD was granted by a 
June 1998 rating decision, effective from December 30, 1992, 
the date of receipt of the claim by VA; there is no evidence 
of an earlier unadjudicated informal claim.  The veteran did 
not appeal the June 1998 RO rating decision which granted 
service connection for PTSD and assigned an effective date of 
December 1992.  

In Rudd v. Nicholson, No. 02-300 (U.S. Vet. App. 
August 18, 2006), the Court held that when a rating decision 
is final, only a request for a revision premised on clear and 
unmistakable error (CUE) could result in the assignment of 
earlier effective dates.  A freestanding claim for earlier 
effective dates, once the appeal becomes final, attempts to 
vitiate the rule of finality.  The claimant had one year from 
notification of the June 1998 RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision became final when an appeal was 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  As previously noted the claim for service 
connection for PTSD was granted by rating decision of June 
1998, and was never appealed within the appellate period, 
thus making the claim final.  Thus, the attempt to overcome 
finality in raising a freestanding claim must be dismissed.  

The veteran asserts that he is entitled to an effective date 
earlier than November 21, 1988 for the grant of service 
connection for tinnitus since there was a report of mild 
tinnitus in a service medical record dated in March 1969 and 
he suffered from this disability prior to November 21, 1988.  
Alternatively, he submits that he did not know about the need 
to file a claim in order to establish entitlement to benefits 
prior to the rating action that established service 
connection for this disorder.  With respect to his claim for 
an earlier effective date for his PTSD, the veteran 
essentially contends that the effective date should be based 
on his original claim for an anxiety disorder and/or the fact 
that he has suffered from PTSD since active military service.  

With respect to the claim for an earlier effective date for 
the grant of service connection for PTSD, the claim must be 
denied under the Rudd case.  With respect to the claim for an 
earlier effective date for the grant of service connection 
for tinnitus, the Board notes that the claim was received 
more than 1 year after his separation from service, and thus, 
the date of receipt of the claim, November 21, 1988, is the 
appropriate effective date.  38 C.F.R. § 3.400.  There exists 
no legal authority for the Board to grant an effective date 
for compensation for the veteran's tinnitus prior to the date 
of receipt of claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.155, 3.400.  

The appellant's contentions that he is entitled to earlier 
effective dates since his PTSD and mild tinnitus began during 
service, he experienced tinnitus and PTSD from that point to 
the establishment of service connection, he believed that his 
claim for service connection for hearing loss was somehow 
adequate with respect to these other claims, that his initial 
claim for an anxiety disorder should be used as the effective 
date, and that he did not know of the need to file a claim 
for benefits, are all without legal merit in light of the 
discussion above.  Likewise, the appellant has not cited and 
the Board cannot identify any statutory or regulatory 
authority that would permit the Board to award earlier 
effective dates based on the contentions of the appellant.  
In other words, if everything the veteran says is true, the 
law does not permit the award of earlier effective dates on 
those facts.  The Board also notes that in Lalonde v. West, 
12 Vet. App. 377 (1999), it was held that an effective date 
of an award of service connection is not based on the date of 
the earliest medical evidence that demonstrated a causal 
connection to service, but on the date that the application 
upon which service connection was eventually awarded was 
filed with VA.  

Given the foregoing, the effective date for the awards may 
not be earlier than November 21, 1988 and December 30, 1992.  

The Board has also reviewed the record to determine whether 
an informal claim was filed prior to either December 30, 1992 
or November 21, 1988, and was not thereafter adjudicated by 
the RO, since VA is required to identify and act on informal 
claims for benefits.  38 C.F.R. § 3.155(a); see Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  However, the 
Board has been unable to locate any such prior unadjudicated 
informal claim in the record.  In fact, as was noted earlier, 
the veteran has conceded that he did not file such a claim 
with respect to his claim for service connection for 
tinnitus, and his original claim for service connection for 
hearing loss does not mention either tinnitus or PTSD.  
Moreover, the claim for service connection for an anxiety 
disorder is separate from a claim of service connection for 
PTSD.  Notwithstanding the foregoing, the claim of service 
connection for an anxiety disorder was denied in July 1970.  
The decision was not appealed and is therefore final.  The 
Board observes the veteran's current claim of CUE in the July 
1970 rating decision.  In the decision below, however, the 
Board finds that there was no CUE in the July 1970 rating 
decision.  Therefore, the decision remains final.  Given 
such, an earlier effective date for the grant of service 
connection for PTSD could not be awarded based on the initial 
claim of service connection for an anxiety disorder.

Moreover, the Board finds that as the law and not the facts 
are determinative as to the outcome in this matter, the 
claims should be denied because of the lack of legal merit 
under Sabonis v. Brown, 6 Vet. App. 426 (1994), and that no 
reasonable possibility exists on this record that any 
assistance would aid in the establishment of entitlement to 
the benefits sought.  

In conclusion, the Board finds that there was no claim for 
service connection for tinnitus pending prior to November 21, 
1988 or for service connection for PTSD prior to December 30, 
1992 pursuant to which compensation benefits conceivably 
could have been granted.  Thus, the correct effective dates 
in this case are November 21, 1988 for the grant of service 
connection for tinnitus, and December 30, 1992 for the grant 
of service connection for PTSD.


III.  Whether there was CUE in the July 1970 Rating 
Decision's Denial of Service Connection for a Mild Anxiety 
State

Previous determinations that are final and binding, including 
decisions of service connection and other matters will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995), quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); see 
also Luallen, supra (same).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en 
banc), it was held that a finding of CUE as to a prior 
determination requires: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication.

The United States Court of Appeals for Veterans Claims 
(Court) has also stated that CUE is a very specific and rare 
kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc) (emphasis in the original).

Therefore, in order to determine whether the July 1970 rating 
decision involved CUE, the Board must review the evidence 
which was of record at the time of the July 1970 rating 
decision.  A determination of clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior unappealed decision.  See Eddy, supra 
(citing Russell, 3 Vet. App. at 314; and Luallen, 8 Vet. App. 
at 95).

Initially, the Board notes that there is no indication in the 
record or from the veteran that he was not properly notified 
of the July 1970 rating decision, and there is nothing in the 
record reflecting that he filed a notice of disagreement with 
that decision within one year.  Therefore, the decision 
became final.  It was in December 1999 when the veteran 
raised the claim of CUE.  The Court has stated that the 
essence of a claim of CUE is that it is a collateral attack 
on an otherwise final rating decision by a VA regional 
office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  
As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo, 6 
Vet. App.  at 44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who attempts to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  The Board finds that 
the veteran has not met this burden.  

In his claim of CUE, the veteran essentially contends that 
CUE exists with respect to the July 1970 rating decision 
because he did experience anxiety during service and his 
post-service diagnosis of PTSD somehow validates that the 
symptoms of anxiety that he was seeking to service connect in 
July 1970 were those that were later diagnosed as PTSD.  
However, the July 1970 rating decision's denial of the claim 
in the face of no in-service complaints or treatment of any 
psychiatric disorder and a July 1969 post-service VA 
examination finding of no psychiatric disorder clearly infers 
that the RO found that a preponderance of the evidence was 
against the claim for service connection for mild anxiety 
state or any other mental disability, and the Board does not 
find that such a conclusion would have necessarily been 
improper.  In addition, it has been held that even where the 
premise of an error is accepted (certain complaints relative 
to personal problems in December 1968 could have been viewed 
as relevant in-service complaints), if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
See Fugo, 6 Vet. App. at 44, citing Russell, 3 Vet. App. 313; 
see also Crippen v. Brown, 9 Vet. App. 412, 425 (1996) 
(Kramer, J., concurring) (CUE requires "no more or less" 
than that a relevant law in existence at the time the rating 
decision was rendered was improperly applied or not applied, 
and that "but for" such application or non-application, the 
outcome on a merits-based issue would have been different).  

In essence, the Board finds that with respect to the 
veteran's contentions that service medical records indicated 
the existence of psychiatric disability which should have 
been service connected in July 1970, those contentions 
actually involve only disagreement as to how the evidence was 
weighed and evaluated by the RO in July 1970, and, as such, 
do not support a finding that there was any error, much less 
CUE, in the July 1970 rating decision.  Eddy, 9 Vet. App. at 
58; Luallen, supra.  

Finally, with respect to the veteran's apparent efforts to 
use post-July 1970 decision diagnoses of PTSD in order to 
collaterally attack that decision, as was noted above, a 
claim of CUE must be based on the record and law that existed 
at the time of the prior adjudication in question, and there 
was no diagnosis of PTSD or any other psychiatric disability 
at the time of the July 1970 rating decision.

In summary, the Board concludes that the veteran's claim of 
entitlement to service connection for mild anxiety state was 
properly denied in July 1970 based on the 


evidence that was of record at that time.  The veteran has 
failed to establish a valid claim of CUE, and the claim will 
be denied.  See Luallen, 9 Vet. App. at 96.


ORDER

Entitlement to an effective date prior to November 21, 1988, 
for a grant of entitlement to service connection for tinnitus 
is denied.

Entitlement to an effective date prior to December 30, 1992 
for a grant of entitlement to service connection for PTSD is 
denied.

The claim that there was clear and unmistakable error in the 
final July 1970 rating decision which denied service 
connection for mild anxiety state is denied.


REMAND

The RO did not issue a SOC on the issue of entitlement to a 
compensable rating for hearing loss, as required by 38 C.F.R. 
§ 19.26.  While the Board may not exercise jurisdiction on a 
claim in the absence of a properly perfected appeal, the 
issue of entitlement to a compensable rating for hearing loss 
must be remanded for the issuance of a statement of the case.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Court has held 
that under these circumstances, it is incumbent upon the 
Board to remand the matter to the RO.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

With regard to the veteran's claim for 
a compensable rating for bilateral 
hearing loss, the veteran should be 
issued a statement of the case.  If, 
and only if, the veteran files a 
substantive appeal in a timely manner, 
should the issue be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


